Case 1:18-cr-00123-CBA Document 247 Filed 08/05/19 Page 1 of 1 PagelD #: 4584

Criminat Notice of Appeal - Form A

NOTICE OF APPEAL

United States District Court

Eastern _ istrict ot New York
Caption:
United States _

Vv.

Scoft Bretischneider Judge Carol Bagley Amon

 

(District Court Judge)

Notice is hereby given that Scott Brettschneider appeals to the United States Court of

 

Appeals for the Second Circuit from the judgment v |, other |

 

(specify)
entered in this action on July 26, 2019

(date)

 

This appeal concerns: Conviction only {|__| Sentence only Conviction & Sentence v Other
Defendant found guilty by plea| —_| trial | ¥ | N/A|
Offense occurred after November 1, 1987? Yes | ¥ | No[ N/A [

Date of sentence; July 26, 2019 NAL]

 

Bail/Jail Disposition: Committed Not committed | ¥ | NA]

 

 

 

Appellant is represented by counsel? Yes ¥v ]No| | If yes, provide the following information:
Defendant's Counsel: Patrick J. Joyce, Esq.
Counsel's Address: 70 Lafayette Street, 2nd Floor
New York, NY 10013
Counsel's Phone: (21 2) 285-2299

 

Assistant U.S. Attorney: And rey Spektor
AUSA’s Address: U.S. Attorney's Office, EDNY

271-A Cadman Plaza East, Brooklyn, NY 11201

AUSA's Phone: (718) 254-6605
Otel bn.
| i /

 

 

 

Signature
